THIS NOTE IS SUBORDINATE TO CERTAIN OBLIGATIONS OF THE COMPANY AS DESCRIBED IN
THE BFI LOAN DOCUMENTS (DEFINED HEREIN) AND SUBJECT TO THAT CERTAIN DEBT
SUBORDINATION AGREEMENT DATED MARCH 19, 2010, AS AMENDED OR MODIFIED FROM TIME
TO TIME, AMONG BFI BUSINESS FINANCE AND THE HOLDER.



THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, OR QUALIFIED UNDER ANY STATE SECURITIES LAWS. THIS NOTE
MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
QUALIFICATION OR AN EXEMPTION THEREFROM UNDER SAID ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.



THIS NOTE HAS BEEN ISSUED WITH "ORIGINAL ISSUE DISCOUNT" WITHIN THE MEANING OF
SECTION 1273 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. UPON WRITTEN
REQUEST, THE COMPANY WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE THE
FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THIS NOTE, (2) THE AMOUNT
OF ORIGINAL ISSUE DISCOUNT ON THIS NOTE AND (3) THE YIELD TO MATURITY OF THIS
NOTE. TO OBTAIN THIS INFORMATION, A HOLDER SHOULD CONTACT THE CHIEF FINANCIAL
OFFICER AT 2070 LAS PALMAS DRIVE, CARLSBAD, CA 92011.

THIS THIRD AMENDED AND RESTATED PROMISSORY NOTE AMENDS AND RESTATES IN ITS
ENTIRETY THE SECOND AMENDED AND RESTATED PROMISSORY NOTE, DATED AUGUST 2, 2012.






THIRD AMENDED AND RESTATED PROMISSORY NOTE



$7,000,000

 May 8, 2013


San Diego, California



FOR VALUE RECEIVED, Spy Optic Inc., a California corporation, formerly known as
Orange 21 North America Inc. (the "Company"), promises to pay to the order of
Costa Brava Partnership III, L.P., a Delaware limited partnership, or its
registered assigns ("Holder"), the principal sum of Seven Million Dollars
($7,000,000) on April 1, 2015 (the "Maturity Date"), together with fees and
interest thereon as provided in Section 2 of this Third Amended and Restated
Promissory Note (this "Note").  



1.

Definitions



.  For purposes of this Note, the following terms shall have the following
meanings:



"Affiliate" means with respect to any Person, any other Person which directly or
indirectly through one or more intermediaries Controls, or is Controlled by, or
is under common Control with, such first Person.



"BFI Loan Documents" means the Loan and Security Agreement, dated as of February
26, 2007, between the Company and BFI Business Finance, as modified by the First
Modification to Loan and Security Agreement, dated as of December 7, 2007, as
further modified by the Second Modification to Loan and Security Agreement dated
as of February 12, 2008, and as further modified by the Third Modification to
Loan and Security Agreement dated as of June 23, 2008, and the other Loan
Documents as defined therein, and, in each case, as may be further amended,
restated, extended, supplemented, or otherwise modified from time to time.



"Business" means the business of the Company or its Subsidiaries of designing,
developing, manufacturing and marketing products for the action sports,
motorsports and youth lifestyle markets, and related activities, as conducted or
proposed to be conducted by the Company or its Subsidiaries on the date hereof
and reasonable extensions thereof.



"Business Day" means any day which is not a Saturday or Sunday or a legal
holiday on which national banks are authorized or required to be closed.



"Common Stock" means the common stock of SPY Inc., a Delaware corporation
("Parent").



"Common Stock Equivalents" means any securities of


Parent which would entitle the holder thereof to acquire at any time Common
Stock, including any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.





"Conversion Shares" means, collectively, the shares of Common Stock issuable
upon conversion of this Note in accordance with the terms hereof.



"Control" means the poss Sue Anne Tran <SueAnneT@autobytel.com>ession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of a person, whether through the ownership of voting securities, by
contract or otherwise, and the terms "Controlling" and "Controlled" (and the
lower-case versions of the same) shall have meanings correlative thereto.



"Debt" means all liabilities, obligations and indebtedness of every kind and
nature of any Person, including, without limitation: (i) all obligations for
borrowed money, including, without limitation, all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments or deferred purchase price of property; (ii) obligations as lessee
under any leases (including under any capital leases); (iii) any reimbursement
or other obligations under any performance or surety bonds, any letters of
credit and similar instruments issued for the account of such Person; (iv) all
net obligations in respect of any derivative products; (v) all guaranties,
endorsements (other than for collection or deposit in the ordinary course of
business), and other contingent obligations to purchase, to provide funds for
payment, to supply funds to invest in any other Person, or otherwise to assure a
creditor against loss; and (vi) obligations secured by any Lien on property
owned by such Person, whether or not the obligations have been assumed or are
limited in recourse.







"GAAP" means generally accepted principles of good accounting practice in the
United States, consistently applied.



"Governmental Authority" means any federal, state, local or other governmental
department, commission, board, bureau, agency or other instrumentality or
authority, domestic or foreign, exercising executive, legislative, judicial,
regulatory or administrative authority or functions of or pertaining to
government.

"Harlingwood Notes" means, collectively, (i) the Promissory Note, dated as of
September 6, 2012, by the Company in favor of Harlingwood (Alpha), LLC, a
Delaware limited liability company ("Harlingwood"), in the original principal
amount of $1,000,000, as may be amended, restated, extended, supplemented, or
otherwise modified from time to time in accordance with the terms hereof, and
(ii) the Promissory Note, dated as of December 18, 2012, by the Company in favor
of Harlingwood in the original principal amount of $500,000, as may be amended,
restated, extended, supplemented, or otherwise modified from time to time in
accordance with the terms hereof.






"Investment" means, with respect to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of any loan, advance
to, guarantee or assumption of Debt of, or purchase or other acquisition or any
other debt participation or interest in such Person, any purchase or other
acquisition of any capital stock, debt or other securities of such Person, any
capital contribution to such Person in, or any other investment in, or
acquisition (in one transaction or a series of transactions) of, any interest or
all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of,
such Person.



"Legal Requirement" means any present or future requirement imposed upon the
Company or any of its Subsidiaries by any law, statute, rule, regulation,
directive, order, decree or guideline (or any interpretation thereof by courts
or of administrative bodies) of the United States of America, or any state, or
other political subdivision thereof, or by any board, governmental or
administrative agency, central bank or monetary authority of the United States
of America or any other jurisdiction in which the Company owns property or
conducts its business, or any political subdivision of any of the foregoing.



"Lien" means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory, judgment or other), claim or
other priority or preferential arrangement of any kind or nature whatsoever,
including any conditional sale or other title retention agreement, any easement,
right of way or other encumbrance on title to real property, and any capital
lease having substantially the same economic effect as any of the foregoing
(other than a financing statement filed by a lessor in respect of an operating
lease not intended as security).



"Line of Credit Note" means the Third Amended and Restated Promissory Note of
even date herewith by the Company in favor of Holder in the original principal
amount of $10,000,000 (without giving effect to any accrued PIK Interest), as
may be amended, restated, extended, supplemented, or otherwise modified from
time to time.

"Material Adverse Effect" means any event, matter, condition or circumstance
which (i) has or would reasonably be expected to have a material adverse effect
on the business, properties, operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, taken as a whole; (ii) would
materially impair the ability of the Company or any other Person to perform or
observe their respective obligations under or in respect of this Note; (iii)
would materially impair the rights and remedies of Holder under this Note, or
(iv) affects the legality, validity, binding effect or enforceability of this
Note.



"Obligations" means all debts, liabilities, obligations, covenants and duties of
the Company howsoever created, arising or evidenced, whether direct or indirect,
joint or several, absolute or contingent, or now or hereafter existing, or due
or to become due, which arise out of or in connection with this Note, including,
without limitation, all costs and expenses incurred by Holder in connection with
the enforcement of this Note and any interest and fees that accrue to Holder
after the commencement by or against the Company of any proceeding under any
laws naming the Company as a debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.



"Organic Document" means, relative to any Person, its articles or certificate of
incorporation, or certificate of limited partnership or formation, its bylaws,
partnership or operating agreement or other organizational documents, and all
stockholders agreements, voting trusts and similar arrangements applicable to
any of its capital stock, partnership interests or other ownership interests.





"Original Term Note" means the Second Amended and Restated Promissory Note,
dated as of August 2, 2012, by the Company in favor Holder in the original
principal amount of $7,000,000 (without giving effect to any accrued PIK
Interest).

"Permitted Debt" means: (i) Obligations of the Company to Holder hereunder or
under any other document related to or in connection with this Note; (ii) Debt
of the Company under the BFI Loan Documents not to exceed a principal amount of
$7,000,000 at any one time outstanding, or amendments, extensions, renewals,
refinancings, or replacements of such Debt with (A) BFI Business Finance or (B)
with any other lender, provided that (x) the maximum available principal amount
of such Debt being extended, renewed, refinanced, or replaced under this clause
(ii) does not increase, (y) in no case shall the Company be permitted to draw in
excess of $7,000,000 of principal at any one time outstanding and (z) any
refinancing or replacement of the BFI Loan Documents with loans from any other
lender shall be on terms and in the form reasonably acceptable to Holder; (iii)
Debt of the Company under the Line of Credit Note; (iv) Debt of the Company
under the Harlingwood Notes; (v) Debt of the Company and any Subsidiary of the
Company existing on the date hereof and disclosed to Holder on Schedule A hereto
and extensions, renewals and refinancings of such Debt, provided that the
principal amount of such Debt being extended, renewed or refinanced does not
increase and the terms thereof are not modified to impose more burdensome terms
upon Company or the relevant Subsidiary; (vi) Debt of Spy Optic Europe
S.r.l.S.U. (formerly known as Orange 21 Europe, S.r.l. and Spy Optic, S.r.l.)
and extensions, renewals and refinancings of such Debt; (vii) accounts payable
to trade creditors for goods and services and current operating liabilities (not
the result of the borrowing of money) incurred in the ordinary course of
business of Company or any Subsidiary of the Company in accordance with
customary terms; (viii) Debt consisting of guarantees resulting from endorsement
of negotiable instruments for collection by the Company or a Subsidiary of the
Company in the ordinary course of business; (ix) interest rate swaps, currency
swaps and similar financial products entered into or obtained in the ordinary
course of business; and (x) capital leases or other Debt incurred solely to
acquire equipment, computers, software or implement tenant improvements which is
secured in accordance with clause (viii) of the definition of "Permitted Liens"
and is not in excess of the lesser of the purchase price or the fair market
value of such equipment, computers, software or tenant improvements on the date
of acquisition.



"Permitted Investments" means debt obligations maturing within twelve months of
the time of acquisition thereof which are accorded a rating of AA- or better by
S&P (or an equivalent rating by another recognized credit rating agency of
similar standing), commercial paper with a maturity of 270 calendar days or less
which is accorded a rating of A4 or better by S&P (or an equivalent rating by
another recognized credit rating agency of similar standing), certificates of
deposit maturing within twelve months of the time of acquisition thereof issued
by commercial banks that are accorded a rating by a recognized rating service
then in the business of rating commercial banks which is in the first quartile
of the rating categories used by such service, obligations maturing within
twelve months of the time of acquisition thereof of any Governmental Authority
which obligations from time to time are accorded a rating of BBB or better by
S&P (or an equivalent rating by another recognized credit rating agency of
similar standing), and demand deposits, certificates of deposit, bankers
acceptance and time deposits (having a tenor of less than one year) of United
States banks having total assets in excess of $1,000,000,000.



"Permitted Liens" means: (i) the existing Liens as of the date hereof disclosed
to Holder on Schedule B hereto, or incurred in connection with the extension,
renewal or refinancing of the Debt secured by such existing Liens, provided that
any extension, renewal or replacement Lien shall be limited to the property
encumbered by the existing Lien and the principal amount of the Debt being
extended, renewed or refinanced does not increase; (ii) Liens on the assets of
Spy Optic Europe S.r.l.S.U. (formerly known as Orange 21 Europe, S.r.l. and Spy
Optic, S.r.l.) securing Debt permitted by clause (vi) of the definition of
Permitted Debt; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings and which are adequately reserved for in accordance with
GAAP; (iv) Liens of materialmen, mechanics, warehousemen, carriers or employees
or other like Liens arising in the ordinary course of business and securing
obligations either not delinquent or being contested in good faith by
appropriate proceedings which are adequately reserved for in accordance with
GAAP and which do not in the aggregate materially impair the use or value of the
property or risk the loss or forfeiture of title thereto; (v) Liens consisting
of deposits or pledges to secure the payment of worker's compensation,
unemployment insurance or other social security benefits or obligations, or to
secure the performance of bids, trade contracts, leases, public or statutory
obligations, surety or appeal bonds or other obligations of a like nature
incurred in the ordinary course of business (other than for Debt or any Liens
arising under ERISA); (vi) easements, rights of way, servitudes or zoning or
building restrictions and other minor encumbrances on real property and
irregularities in the title to such property which do not in the aggregate
materially impair the use or value of such property or risk the loss or
forfeiture of title thereto; (vii) statutory landlord's Liens under leases to
which Company or any of its Subsidiaries is a party; and (viii) Liens (A) upon
or in any equipment, computers or software acquired or held by Company or any of
its Subsidiaries or tenant improvements implemented by Company or any of its
Subsidiaries to secure the purchase price of such equipment, computers or
software or Debt incurred solely for the purpose of financing the acquisition of
such equipment, computers or software or the implementation of such tenant
improvements, or (B) existing on such equipment, computers or software at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, or the proceeds of such
equipment, computers, software or tenant improvements.



"Person" means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.



"PIK Interest " means: with respect to any Debt, accrued interest on such Debt
payable in kind which is added to the principal balance and due on the Maturity
Date. For sake of clarity, no PIK Interest is or may be payable in cash until
the Maturity Date.

"SEC Reports" means reports, schedules, forms and registration statements, and
any amendments thereto, filed with the Securities and Exchange Commission (the
"Commission") pursuant to the Securities Act of 1933 or Securities Exchange Act
of 1934 and the rules and regulations of the Commission promulgated thereunder.



"Securities" means, collectively, this Note and the Conversion Shares.



"Subsidiary" means, with respect to any Person (herein referred to as the
"parent"), any corporation, limited liability company, partnership, association
or other business entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held by the parent, or (ii)
that is, at any time any determination is made, otherwise Controlled by, the
parent or one or more Subsidiaries of the parent and one or more Subsidiaries of
the parent.



"Trading Day" means a day on which the principal Trading Market is open for
trading.



"Trading Market" means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
Amex, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing); provided, however, if on the date in
question the Common Stock is not listed or quoted for trading on any of the
foregoing markets or exchanges, "Trading Market" means the New York Stock
Exchange.



2.

Payment of Interest and Fees.



(a)

Interest Generally.  Interest shall accrue on the outstanding principal amount
of this Note (including all previously capitalized PIK Interest thereon) at a
rate equal to 12% per annum (computed on the basis of actual calendar days
elapsed and a year of 365 days) payable in kind, as an addition to the
outstanding principal amount due hereunder, monthly in arrears on the last day
of each calendar month (each such date, an "Interest Payment Date").  



(b)

Default Interest.  Upon the occurrence and during the continuance of any Event
of Default, this Note shall bear interest at a rate per annum equal to 2% plus
the rate otherwise applicable to this Note.  Such incremental interest (i.e.,
the additional 2% added during the continuance of an Event of Default) shall be
payable in cash.



(c)

Fees.  



On each December 31 occurring hereafter prior to the Maturity Date and on the
Maturity Date, the Company shall pay in cash to Holder a facility fee of the
lesser of: (i) (A) in the case of each payment on any such December 31, 1.00% of
the average daily outstanding principal amount owing under this Note (without
giving effect to any accrued PIK Interest) for the 365-day period ending on such
date and (B) in the case of such payment on the Maturity Date, 1.00% of the
average daily outstanding principal amount owing under this Note (without giving
effect to any accrued PIK Interest) for the period starting on the most recent
January 1 (the "Previous January 1") and ending on the Maturity Date multiplied
by a fraction of which the numerator will be the number of days elapsed since
the Previous January 1 and of which the denominator will be 365; and (ii)
$70,000.





3.

Payments.



(a)

Form of Payment.  All payments of cash interest, principal and fees shall be in
lawful money of the United States of America by a check drawn on the account of
the Company and sent via overnight courier service to Holder at such address as
previously provided to the Company in writing (which address, in the case of
Holder as of the date of issuance hereof, shall initially be the address for
Holder as set forth in this Note); provided that Holder may elect to receive a
payment of cash via wire transfer of immediately available funds by providing
the Company with prior written notice setting out such request and Holder's wire
transfer instructions.  Whenever any payment to be made shall otherwise be due
on a day which is not a Business Day, such payment shall be made on the
immediately succeeding Business Day and such extension of time shall be included
in the computation of accrued interest.  All payments shall be applied first to
outstanding fees, then to accrued interest, and thereafter to principal.



(b)

No Set-Off.  The Company agrees to make all payments under this Note without
set-off or deduction and regardless of any counterclaim or defense.



(c)

Prepayment.  The Company shall have the right to prepay all amounts owed under
this Note in whole or in part at any time upon five (5) Business Days prior
written notice to Holder.



4.

Conversion.



(a)

Voluntary Conversion.  Subject to the provisions of this Section 4, at any time
after the date hereof until this Note is no longer outstanding, up to $2,250,000
of the outstanding principal amount of this Note shall be convertible, in whole
or in part, into shares of Common Stock at the option of Holder, at any time and
from time to time.  Holder shall effect conversions by delivering to the Company
a Notice of Conversion, the form of which is attached hereto as Annex A (each, a
"Notice of Conversion"), specifying therein the principal amount of this Note to
be converted, which amount shall be no less than $100,000 (unless the aggregate
principal amount that has not been converted is less than $100,000, in which
case the amount to be converted shall be no less than remaining aggregate
principal amount that has not been converted), and the date on which such
conversion shall be effected, which date shall be no earlier than the tenth
(10th) Business Day after such Notice of Conversion is deemed delivered
hereunder (such date, the "Conversion Date").  If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
is the tenth (10th) Business Day after such Notice of Conversion is deemed
delivered hereunder.  Conversions hereunder shall have the effect of lowering
the outstanding principal amount of this Note in an amount equal to the
applicable amount being converted.  Holder and the Company shall maintain
records showing the principal amount(s) converted and the date of such
conversion(s).  



Holder, and any assignee by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of this paragraph, following conversion of a portion
of the principal amount of this Note, the unpaid and unconverted principal
amount of this Note may be less than the amount stated on the face hereof.





(b)

Conversion Price.  The conversion price in effect on any Conversion Date shall
be equal to $2.25, subject to adjustment herein (the "Conversion Price").



(c)

Mechanics of Conversion.



(i)

Conversion Shares Issuable Upon Conversion.  The number of Conversion Shares
issuable upon a conversion hereunder shall be determined by the quotient
obtained by dividing (x) the outstanding principal amount of this Note to be
converted by (y) the Conversion Price.



(ii)

Delivery of Certificate Upon Conversion. Not later than five (5) Trading Days
after each Conversion Date, the Company shall deliver, or cause to be delivered,
to Holder a certificate or certificates representing the number of Conversion
Shares being acquired upon the conversion of this Note.



(iii)

Reservation of Shares Issuable Upon Conversion. The Company covenants that it
will at all times reserve and keep available out of its authorized and unissued
shares of Common Stock for the sole purpose of issuance upon conversion of this
Note as herein provided, free from preemptive rights or any other actual
contingent purchase rights of Persons other than Holder, not less than such
aggregate number of shares of the Common Stock as shall be issuable upon the
conversion of the then outstanding principal amount of this Note.  The Company
covenants that all shares of Common Stock that shall be so issuable shall, upon
issue, be duly authorized, validly issued, fully paid and nonassessable.



(iv)

Fractional Shares. No fractional shares or scrip representing fractional shares
shall be issued upon the conversion of this Note.  As to any fraction of a share
which Holder would otherwise be entitled to acquire upon such conversion, the
Company shall at its election, either pay a cash adjustment in respect of such
final fraction in an amount equal to such fraction multiplied by the Conversion
Price or round up to the next whole share.



(v)

Stock Dividends and Stock Splits.  If the Company, at any time while this Note
is outstanding: (A) pays a stock dividend or otherwise makes a distribution or
distributions payable in shares of Common Stock on shares of Common Stock or any
Common Stock Equivalents (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company upon conversion of, or payment of
interest on, this Note); (B) subdivides outstanding shares of Common Stock into
a larger number of shares; (C) combines (including by way of a reverse stock
split) outstanding shares of Common Stock into a smaller number of shares; or
(D) issues, in the event of a reclassification of shares of the Common Stock,
any shares of capital stock of the Company, then the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding any treasury shares of the Company) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event.  Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.



(vi)

Transfer Taxes.  The issuance of certificates for shares of the Common Stock on
conversion of this Note shall be made without charge to Holder hereof for any
documentary stamp or similar taxes that may be payable in respect of the issue
or delivery of such certificates; provided, however, that, the Company shall not
be required to pay any tax that may be payable in respect of any transfer
involved in the issuance and delivery of any such certificate upon conversion in
a name other than that of Holder and the Company shall not be required to issue
or deliver such certificates unless or until the Person or Persons requesting
the issuance thereof shall have paid to the Company the amount of such tax or
shall have established to the satisfaction of the Company that such tax has been
paid.



5.

Restricted Securities



.  By accepting the benefits of the Securities, Holder hereby covenants, agrees,
represents and warrants the following:



(a)

Own Account.  The Securities are characterized as "restricted securities" under
the federal securities laws, inasmuch as they are being acquired from the
Company in a transaction not involving a public offering, and that under such
laws and applicable regulations such securities may be resold without
registration under the Securities Act of 1933, as amended (the "1933 Act") only
in certain limited circumstances.  In this connection, Holder is familiar with
Rule 144, as presently in effect, and understands the resale limitations imposed
thereby and by the 1933 Act.  At the time of conversion, Holder agrees to
execute and deliver to the Company a certificate, in such form reasonably
acceptable to the Company, affirming that Holder is an accredited investor (as
such term is defined by the 1933 Act), qualified to receive restricted
securities as of the date of conversion, and has no intent to distribute the
same in violation of the 1933 Act.  



(b)

Investment Risks.  The Securities will not be, and Holder does not have the
right to require that the Securities be, registered under the 1933 Act.  The
Securities may bear one or more of the following legends:



(i)

The following legend under the 1933 Act:



"THESE SECURITIES HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY BE OFFERED,
SOLD, PLEDGED OR HYPOTHECATED ONLY IF REGISTERED AND QUALIFIED PURSUANT TO THE
RELEVANT PROVISIONS OF FEDERAL AND STATE SECURITIES LAWS OR IF THE COMPANY IS
PROVIDED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT
REGISTRATION AND QUALIFICATION UNDER FEDERAL AND STATE SECURITIES LAWS IS NOT
REQUIRED OR IF THE COMPANY OTHERWISE SATISFIES ITSELF THAT REGISTRATION IS NOT
REQUIRED."



(ii)

Any legend required by state securities laws.



The Company agrees to remove promptly, upon the request of a holder of
Conversion Shares, said legend from the documents/certificates for such shares
following the Company's receipt of evidence reasonably satisfactory to the
Company that such shares have been transferred in compliance with the 1933 Act
and such removal is also in compliance with the 1933 Act.  In addition, the
Company agrees to reissue certificates representing any of such shares, without
the legend, at such time as the holder of such shares, prior to making any
transfer of such shares, provides written notice to the Company describing the
manner and terms of such transfer as the Company shall reasonably request to
confirm that such transfer will be in compliance with the 1933 Act.



(c)

Purchaser Status.  At the time such Holder was offered the Securities, it was,
and at the date hereof it is, and at the time of any conversion of the Note it
will be, an "accredited investor" as defined in Rule 501(a) under the 1933 Act.
 Holder is not required to be registered as a broker-dealer under Section 15 of
the Securities Exchange Act of 1934, as amended.



(d)

Residency.  Holder's principal executive offices are at the location set forth
in the Section 15 of this Note.



(e)

Experience of Holder.  Holder, either alone or together with its representatives
(who are unaffiliated with and who are not compensated by the Company or any
affiliate of the Company and who are not selling agents of the Company), has
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the prospective
investment in the Securities, and has so evaluated the merits and risks of such
investment.  Holder is able to bear the economic risk of an investment in the
Securities and, at the present time, is able to afford a complete loss of such
investment.



(f)

General Solicitation. Holder is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or meeting or, to its knowledge,
in any other form of general solicitation or general advertisement.



6.

Representations and Warranties



.  The Company hereby makes the following representations and warranties to
Holder, which are made and given subject to, and qualified in their entirety by
the schedule of exceptions attached hereto as Schedule C:



(a)

Organization, Good Standing and Qualification.  The Company is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, and has all requisite power and authority to execute, deliver and
perform its obligations under this Note.  Each of the Company and its
Subsidiaries is qualified to do business and is in good standing in each
jurisdiction in which the failure so to qualify or be in good standing would
have a Material Adverse Effect, and has all requisite power and authority to own
its assets and carry on its business.



(b)

Corporate Power and Authorization; Consents.  The execution, delivery and
performance by the Company of this Note have been duly authorized by all
necessary action of the Company and do not and will not (i) contravene the terms
of the Company's Organic Documents; (ii) result in a breach of, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any lease, instrument, contract or other agreement to which the Company or any
of its Subsidiaries are party or by which they or their properties may be bound
or affected; (iii) necessitate the consent, approval, order or authorization of,
or registration, qualification, designation, declaration or filing with, any
Governmental Authority or any third party; or (iv) violate any provision of any
law, rule, regulation, order, judgment, decree or the like binding on or
affecting the Company, except in the case of each of the immediately foregoing
clauses (ii), (iii) and (iv), such as would not result in a Material Adverse
Effect.



(c)

Enforceability.  This Note constitutes the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms



(d)

Financial Statements and Other Information.  SPY Inc., a Delaware corporation,
formerly known as Orange 21 Inc. and sole owner of the Company ("Parent"), has
previously furnished to Holder copies of (i) its audited consolidated financial
statements for the fiscal year ended December 31, 2011, including the balance
sheet as of the close of the fiscal year and the income statement for such year,
together with a statement of cash flows and (ii) unaudited copies of its
consolidated balance sheet, income statement and statement of cash flows as of
and for the nine month period ended March 31, 2012 (the "Financial Statements").
 The Financial Statements fairly present, in all material respects, in
conformity with GAAP (except as may be indicated in the notes thereto), the
financial position of the Company taken as a whole as of the date thereof for
the period specified therein (subject to normal year-end adjustments).  There
are no material liabilities required in accordance with GAAP to be set forth in
the Financial Statements that are not so set forth.  Since December 31, 2011,
there has been no event or circumstance, either individually or in the
aggregate, that has had or would reasonably be expected to have a Material
Adverse Effect.  All forecasts and projections that Parent and/or the Company
have provided to Holder have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time made, it being understood that projections as to future events are not
to be viewed as facts and actual results may vary materially from such
forecasts.



(e)

Litigation.  There is no action, suit, proceeding or investigation pending or,
to the knowledge of Company and its Subsidiaries, currently threatened against
the Company and its Subsidiaries which questions the validity of this Note or
any related document or the right of the Company and its Subsidiaries to enter
into such agreements, or to consummate the transactions contemplated hereby or
thereby, or which would reasonably be expected to result, either individually or
in the aggregate, in any Material Adverse Effect, nor, to the knowledge of the
Company, is there any reasonable basis for the foregoing.  The Company and its
Subsidiaries are not parties or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality which would reasonably be expected to have a Material Adverse
Effect.  There is no material action, suit, proceeding or investigation by
Company and its Subsidiaries currently pending or which Company and its
Subsidiaries intend to initiate.



(f)

Operations in Conformity With Law, etc.  The operations of the Business as
conducted by the Company and its Subsidiaries are not in violation of any Legal
Requirement presently in effect, except for such violations and defaults as do
not and will not, in the aggregate, result, or create a material risk of
resulting, in any Material Adverse Effect.  The Company and its Subsidiaries
have not received notice of any such violation or default, and the Company and
its Subsidiaries have no knowledge of any reasonable basis on which the
operations of the Business as conducted by the Company and its Subsidiaries
would reasonably be expected to violate or to give rise to any such violation or
default.



(g)

Intellectual Property.  The Company and its Subsidiaries have obtained all
material patents, trademarks, service marks, trade names, copyrights, licenses
and other rights, free from materially burdensome restrictions, that are
necessary for the operation of the Business, except for those for which the
failure to obtain is not reasonably likely to have a Material Adverse Effect.
 The Company and its Subsidiaries have not received or otherwise been made aware
of any communications alleging that the Company and its Subsidiaries have
violated or, by conducting the Business, would violate, in any material respect,
any patents, trademarks, service marks, trade names, copyrights, trade secrets,
information, proprietary rights and processes of any other person or entity used
in the conduct of its Business.



(h)

Title to Property and Assets.  The Company and its Subsidiaries have good and
marketable title to, or valid leasehold interests in or rights to use, all of
the material assets and properties used by the Company and its Subsidiaries in
the Business (collectively, the "Properties and Facilities"), subject to no
Liens except for the Permitted Liens.  Taken as a whole, the Properties and
Facilities are in good repair, working order and condition (ordinary wear and
tear excepted) and all such assets and properties are owned or leased by the
Company and its Subsidiaries free and clear of all Liens, except for the
Permitted Liens, or as otherwise permitted hereunder.  The Properties and
Facilities constitute all of the material assets, properties and rights of any
type used in or necessary for the conduct of the Business.



(i)

Tax Returns, Payments and Elections.  The Company and its Subsidiaries have
filed all material tax returns and reports (or timely extensions) as required by
law relating to any material tax liability of the Company and its Subsidiaries.
 Such returns and reports are true and correct in all material respects and the
Company and its Subsidiaries have paid all material taxes and other assessments
due, except where the validity or amount thereof is being contested in good
faith by appropriate proceedings and adequate reserves have been set aside on
the Financial Statements.  There are no pending, or to the knowledge of the
Company and its Subsidiaries, contemplated reviews, audits or proceedings with
respect to any tax return, report or other tax liability of the Company or any
of its Subsidiaries, which, in either case, relates to any material tax
liability of the Company or any such Subsidiary.



(j)

Employment Matters.  The Company and its Subsidiaries have complied in all
material respects with all applicable state and federal equal employment
opportunity laws and with other laws related to employment, including without
limitation all laws relating to withholding of taxes and other sums.  All
persons classified by the Company and its Subsidiaries as independent
contractors for employee benefit and state and federal tax purposes are
appropriately classified, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.  The Company and its Subsidiaries
are not delinquent in material payments to any of its employees, consultants or
independent contractors for any wages, salaries, commissions, bonuses or other
direct compensation for any services performed for it to the date hereof, except
where such a delinquency would not reasonably be expected to have a Material
Adverse Effect.



(k)

Affiliate Arrangements.  There are no contractual arrangements or obligations
owed to or by the Company and its Subsidiaries by or to any Affiliate other than
this Note, the Line of Credit Note, the Harlingwood Notes, and obligations to
employees and officers for (i) payment of salary and commissions and bonuses for
services rendered, (ii) reimbursement for reasonable expenses incurred on its
behalf and (iii) other standard employee benefits made generally available to
all employees.



(l)

Permits and Licenses.  The Company and its Subsidiaries have all permits,
licenses and any similar authority necessary for the conduct of their Business,
the lack of which could reasonably be expected to have a Material Adverse
Effect.  The Company and its Subsidiaries are not in default in any material
respect under any of such permits, licenses or other similar authority.







7.

Affirmative Covenants



.  So long as any indebtedness under this Note remains outstanding, the Company
shall, and shall cause each of its Subsidiaries to:



(a)

Compliance with Laws.  Comply in all material respects with applicable laws,
rules, regulations and orders, such compliance to include, without limitations,
paying before the same become delinquent all taxes, assessments, and charges
imposed upon it or upon its property by any Governmental Authority except for
good faith contests for which adequate reserves are being maintained.



(b)

Insurance.  Carry and maintain in full force and effect, at its own expense and
with financially sound and reputable insurance companies, insurance in such
amounts, with such deductibles and covering such risks as is customarily carried
by companies engaged in the same or similar businesses and owning similar
properties in the localities where the Company or any such Subsidiary operates.



(c)

Continuance of Business.  Maintain its legal existence, licenses and privileges
in good standing under and in compliance with all applicable laws and continue
to operate its business as currently conducted.  Without limiting the generality
of the foregoing, the Company and its Subsidiaries shall do and cause to be done
all things necessary to apply for, preserve, maintain and keep in full force and
effect all of its registrations of trademarks, service marks and other marks,
trade names and other trade rights, patents, copyrights and other intellectual
property in accordance with prudent business practices.



(d)

Maintenance.  Conduct its business in a manner consistent with relevant industry
standards, keep its material assets and properties in good working order and
condition and make all needful and proper repairs, replacements and improvements
thereof so that such business may be properly and prudently conducted at all
times.



(e)

Leases.  Pay when due all rents and other amounts payable under any leases to
which the Company or any Subsidiary is a party or by which the Company or such
Subsidiary's properties and assets are bound, unless such payments are the
subject of a permitted protest.



(f)

Books and Records.  Keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP, reflecting all financial
transactions of the Company and any such Subsidiary.



(g)

Inspection.  At any reasonable time and from time to time permit Holder or any
of its agents or representatives to visit and inspect any of the properties of
the Company and any such Subsidiary and to examine and make copies of and
abstracts from the records and books of account of the Company and such
Subsidiary, and to discuss the business affairs, finances and accounts of the
Company and such Subsidiary with any of the officers, employees or accountants
of the Company and such Subsidiary.  The Company hereby irrevocably authorizes
all accountants and third parties to disclose and deliver to Holder at the
Company's expense all financial information, books and records, work papers,
management reports and other information in their possession relating to the
Company whether verbally, in writing (by record or authenticated record) or
otherwise.



(h)

Notice of Litigation.  Provide to Holder promptly after the filing or
commencement thereof, notice of all actions, suits, and proceedings before any
court or Governmental Authority affecting the Company or any such Subsidiary,
and in any event within three (3) days after the occurrence thereof, which could
have a Material Adverse Effect.



(i)

Notice of Material Adverse Effect, Etc.  So long as any amount payable hereunder
shall remain unpaid, furnish to Holder: (i) prompt written notice, and in any
event within three (3) days after the occurrence thereof, of any other condition
or event, which has resulted, or that could reasonably be expected to result, in
a Material Adverse Effect; and (ii) such other statements, lists of property and
accounts, budgets, forecasts, projections, reports, or other information
respecting the operations, properties, business or condition (financial or
otherwise) of the Company or any Subsidiary as Holder may from time to time
reasonably request; provided that any such information shall be kept
confidential and will be subject to the terms and conditions of a non-disclosure
agreement between the parties.



(j)

Notice of Defaults and Events of Defaults.  Provide to Holder, as soon as
possible and in any event within three (3) days after the occurrence thereof,
written notice of each event which either (i) is an Event of Default, or (ii)
with the giving of notice or lapse of time or both would constitute an Event of
Default, in each case setting forth the details of such event and the action
which is proposed to be taken by the Company and any such Subsidiary with
respect thereto.



(k)

Taxes.  Pay and discharge (i) all federal and other material taxes, fees,
assessments and governmental charges or levies imposed upon it or upon its
properties or assets prior to the date on which penalties attach thereto, and
all lawful claims for labor, materials and supplies which, if unpaid, might
become a Lien upon any of its properties or assets, except to the extent such
taxes, fees, assessments or governmental charges or levies, or such claims, are
being contested in good faith by appropriate proceedings and are adequately
reserved against or disclosed in accordance with GAAP; and (ii) all other lawful
claims which, if unpaid, would by law become a Lien upon its property not
constituting a Permitted Lien.



(l)

Governmental Approvals.  Promptly obtain and maintain any and all
authorizations, consents, approvals, licenses, franchises, concessions, leases,
rulings, permits, certifications, exemptions, filings or registrations by or
with any Governmental Authority material and necessary for the Company and any
such Subsidiary to conduct its business and own (or lease) its properties or to
execute, deliver and perform this Note.



(m)

Preliminary Annual Financial Statements.  If Seth Hamot is no longer a member of
Parent's board of directors, provide Holder as soon as possible after the end of
each fiscal year of the Company, and in any event within sixty (60) days of the
end of the Company's fiscal year, preliminary year end financial statements,
including but not limited to, the balance sheet and income statement for such
year.



(n)

Reviewed Annual Financial Statements.  If Seth Hamot is no longer a member of
Parent's board of directors, provide Holder as soon as possible after the end of
each fiscal year of the Company, and in any event within one hundred twenty
(120) days of the end of the Company's fiscal year:



(i)

a complete copy of the Company's financial statements, including but not limited
to (1) the management letter, if any; (2) the balance sheet as of the close of
the fiscal year; and (3) the income statement for such year, together with a
statement of cash flows, reviewed by a firm of independent certified public
accountants of recognized standing and acceptable to Holder, or if permitted by
Holder in writing, by the Company.



(ii)

a statement certified by the chief financial officer of the Company that the
Company is in compliance with all the terms, conditions, covenants, and
warranties of this Note; and



(iii)

a complete copy of all filings required under securities law.

So long as the Company files its Annual Report on Form 10K with the Securities
Exchange Commission within the required timelines, the Company will not be
required to additionally provide the items under the above Sections 7(n) (i)
through (iii).



(o)

Other Financial Statements.  No later than thirty (30) days after the close of
each month (each, an "Accounting Period"), if Seth Hamot is no longer a member
of Parent's board of directors, provide Holder with the balance sheet of the
Company as of the close of such Accounting Period and its income statement for
that portion of the then current fiscal year through the end of such Accounting
Period certified by each of the chief executive officer and the chief financial
officer of the Company as being complete, correct, and fairly representing its
financial condition and the results of operations.



(p)

Tax Returns.  If Seth Hamot is no longer a member of Parent's board of
directors, provide Holder copies of each of the Company's federal income tax
returns, and any amendments thereto, within one hundred twenty (120) days after
the end of the Company's fiscal year or within the extension periods provided by
the Internal Revenue Service.



(q)

Fees and Expenses.  Pay the out-of-pocket fees and expenses incurred by Holder
in connection with the preparation and administration of this Note and any
amendments, modifications or waivers of the provisions hereof, including
attorneys' fees.  Such fees will be indebtedness under this Note, and shall be
due and payable on the date hereof.



8.

Negative Covenants



.  So long as Obligations under this Note remain outstanding, the Company shall
not, and, with respect to paragraphs (a) through (g) below, shall not permit any
of its Subsidiaries to:



(a)

Liens.  Create or suffer to exist any Lien on any assets of the Company or any
such Subsidiary except Permitted Liens.



(b)

Debt.  (i) Incur any Debt other than Permitted Debt; (ii) prepay, redeem,
purchase, defease or otherwise satisfy in any manner prior to the scheduled
repayment thereof any Permitted Debt (other than amounts due or permitted to be
prepaid in respect of this Note, the Line of Credit Note, the Harlingwood Notes
(provided that, in the case of prepayment permitted under the Harlingwood Notes,
the Company shall pay the Harlingwood Notes, this Note, and the Line of Credit
Note on a pro rata basis in accordance with the respective outstanding principal
amounts then due and owing under such promissory notes, unless otherwise
consented to by the Holder), and Debt permitted by clause (vii) of the
definition of Permitted Debt); or (iii) amend, modify or otherwise change the
terms of any Permitted Debt (other than this Note, the Line of Credit Note, the
Harlingwood Notes, and Debt permitted by clause (vii) of the definition of
Permitted Debt) so as to accelerate the scheduled repayment thereof or increase
the principal amount of such Permitted Debt (provided that, notwithstanding
anything to the contrary in the foregoing, the Harlingwood Notes shall not be
amended, modified or otherwise changed so as to accelerate the scheduled
repayment thereof or to impose materially more burdensome terms upon Company or
the relevant Subsidiary).



(c)

Restrictions on Fundamental Changes.  Enter into any acquisition, merger,
consolidation, reorganization, or recapitalization, or reclassify its capital
stock, or liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), become a partner in a partnership, a member or equityholder of a
joint venture, limited liability company or similar entity, or convey, sell,
assign, lease, license, transfer, or otherwise dispose of, in one transaction or
a series of transactions, all or any substantial part of its business, property,
or assets (including shares of capital stock of the Company or any of its
Subsidiaries), whether now owned or hereafter acquired, or acquire by purchase
or otherwise all or substantially all of the properties, assets, stock, or other
evidence of beneficial ownership of any Person.



(d)

Extraordinary Transactions and Disposal of Assets.  Enter into any transaction
not in the ordinary course of the Business, including the sale, lease, license,
moving, relocation, transfer or other disposition, whether by sale or otherwise,
of any of the assets of the Company or its Subsidiaries except for sales of
inventory in the ordinary course of business or except as expressly permitted by
this Note.



(e)

Change Name.  Change the name of the Company or any of its Subsidiaries, Federal
Employer Identification Number, business structure, or identity, or add any new
fictitious name.  To that effect, the Company shall not do business under any
name other than the correct legal name of the Company and its Subsidiaries,
unless the Company has provided to Holder evidence that Company or such
Subsidiary has taken such legal steps required with respect to fictitious or
assumed names under the applicable laws of the jurisdictions in which the
Company or such Subsidiary is located and/or does business.



(f)

Changes in Business.  Enter into or engage in any business other than that
carried on (or contemplated to be carried on) as of the date hereof.



(g)

Distributions.  Declare or pay any dividends or make any distribution of any
kind on the Company's or any such Subsidiary's capital stock, or purchase,
redeem or otherwise acquire, directly or indirectly, any shares of the Company's
or such Subsidiary's capital stock, any rights to acquire shares of capital
stock of the Company or such Subsidiary, except for the repurchase of such
securities from former employees of or consultants to the Company or such
Subsidiary at the original issue price paid therefor pursuant to contractual
rights of the Company or such Subsidiary upon the termination of such employees'
or consultants' employment by or provision of service to the Company or such
Subsidiary.



(h)

Amendment of Organic Documents.  Amend, supplement, or otherwise modify any of
the provisions of the Organic Documents of the Company.



(i)

Investments.  Make any Investments except Permitted Investments.



(j)

Accounting Changes.  Change its fiscal year or make or permit any change in
accounting policies or reporting practices, except as required by GAAP or
mandated by the Securities Exchange Commission or other regulatory bodies.



(k)

Subsidiaries.  Organize, create or acquire any Subsidiary.



(l)

Transactions with Affiliates.  Directly or indirectly enter into or permit to
exist any material transaction with any of its Affiliates except for
transactions that are in the ordinary course of the business of the Company or
unanimously approved by the Parent's board of directors, upon fair and
reasonable terms, that are fully disclosed to Holder prior to the entering of
such transactions, and that are no less favorable to the Company than would be
obtained in arm's length transaction with a non-Affiliate.



(m)

Management.  Make any significant change in its management without a minimum
thirty (30) days' prior written notice to Holder unless otherwise inpracticable.



(n)

Suspension.  Suspend or cease operations with respect to a substantial portion
of its business except as unanimously approved by the Parent's board of
directors.



9.

Use of Proceeds



.  The Company shall use the proceeds from the amounts loaned to the Company
under this Note for general working capital and other lawful corporate purposes.



10.

Default.



(a)

Events of Default.  For purposes of this Note, any of the following events which
shall occur shall constitute an "Event of Default":



(i)

any indebtedness under this Note is not paid when and as the same shall become
due and payable, whether at maturity, by acceleration, five (5) days following
notice of prepayment or otherwise;



(ii)

default shall occur in the observance or performance of (A) any covenant,
obligation or agreement of the Company contained in Sections 7 or 8, or (B) any
other provision of this Note, and, in the case of this clause (B), such default
shall continue uncured for a period of ten (10) days;



(iii)

any representation, warranty or certification made herein by or on behalf of the
Company or any of its Subsidiaries shall prove to have been false or incorrect
in any material respect on the date or dates as of which made (any such falsity
being a "Representation Default");



(iv)

the Company shall (A) apply for or consent to the appointment of a receiver,
trustee, custodian or liquidator of itself or any part of its property, (B)
become subject to the appointment of a receiver, trustee, custodian or
liquidator for itself or any part of its property, (C) make an assignment for
the benefit of creditors, (D) fail generally, become unable or admit in writing
to its inability to pay its debts as they become due, (E) institute any
proceedings under the United States Bankruptcy Code or any other federal or
state bankruptcy, reorganization, receivership, insolvency or other similar law
affecting the rights of creditors generally, or file a petition or answer
seeking reorganization or an arrangement with creditors to take advantage of any
insolvency law, or file an answer admitting the material allegations of a
bankruptcy, reorganization or insolvency petition filed against it, or (F)
become subject to any involuntary proceedings under the United States Bankruptcy
Code or any other federal or state bankruptcy, reorganization, receivership,
insolvency or other similar law affecting the rights of creditors generally;



(v)

the Company shall (i) liquidate, wind up or dissolve (or suffer any liquidation,
wind-up or dissolution), except to the extent expressly permitted by Section 8,
(ii) suspend its operations other than in the ordinary course of business, or
(iii) take any action to authorize any of the actions or events set forth above
in this Section 10(a)(v);



(vi)

the Company or any Subsidiary (i) fails to make any payment beyond the
applicable grace period, if any, whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise, (a) under the BFI Loan
Documents, (b) under the Line of Credit Note, (c) under the Harlingwood Notes,
or (d) in respect of any Debt (other than the Debt hereunder, the Debt under the
BFI Loan Documents, the Debt under the Line of Credit Note, and the Debt under
the Harlingwood Notes) having an aggregate outstanding principal amount
(individually or in the aggregate with all other Debt as to which such a failure
shall exist) of not less than $5,000, (ii) fails to observe or perform any other
agreement or condition relating to (a) the BFI Loan Documents, (b) the Line of
Credit Note, (c) the Harlingwood Notes, or (d) any such Debt described in clause
(i)(d) above, or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of the BFI Loan Documents,
the Line of Credit Note, the Harlingwood Notes or any such Debt described in
clause (i)(d) above (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, the Debt under the BFI Loan Documents, the Line of Credit Note, the
Harlingwood Notes or the Debt described in clause (i)(d) above to become due or
to be repurchased, prepaid, defeased or redeemed (automatically or otherwise);




(vii)

any final judgment or judgments for the payment of money shall be rendered
against the Company in excess of $5,000 which judgments are not, within thirty
(30) days after the entry thereof, bonded, discharged or stayed pending appeal,
or are not discharged within thirty (30) days after the expiration of such stay,
other than any judgment which is covered by insurance or an indemnity from a
credit worthy party; provided that the Company provides Holder a written
statement from such insurer or indemnity provider (which written statement shall
be reasonably satisfactory to Holder) to the effect that such judgment is
covered by insurance or an indemnity and the Company will receive the proceeds
of such insurance or indemnity within 30 days of the issuance of such judgment;
or



(viii)

this Note shall for any reason cease to be, or shall be asserted by the Company
not to be, a legal, valid and binding obligation of the Company.



(b)

Consequences of Events of Default.



(i)

If any Event of Default shall occur for any reason, whether voluntary or
involuntary, and be continuing, Holder may, upon notice or demand, declare the
outstanding Obligations under this Note to be due and payable, whereupon the
outstanding Obligations under this Note shall be and become immediately due and
payable, and the Company shall immediately pay to Holder all such Obligations.
 Upon the occurrence of an actual or deemed entry of an order for relief with
respect to the Company under the United States Bankruptcy Code, then all
Obligations under this Note shall automatically be due immediately without
notice of any kind.  The Company agrees to pay Holder all out-of-pocket costs
and expenses incurred by Holder (including attorney's fees) in connection with
the enforcement or protection of its rights in relation to this Note, including
any suit, action, claim or other activity of Holder to collect or otherwise
enforce the Obligations under this Note or any portion thereof, or in connection
with the transactions contemplated hereby.



(ii)

Holder shall also have any other rights which Holder may have been afforded
under any contract or agreement at any time and any other rights which Holder
may have pursuant to applicable law.



11.

Lost, Stolen, Destroyed or Mutilated Note



.  In case this Note shall be mutilated, lost, stolen or destroyed, the Company
shall issue a new Note of like date, tenor and denomination and deliver the same
in exchange and substitution for and upon surrender and cancellation of such
mutilated Note, or in lieu of this Note being lost, stolen or destroyed, upon
receipt of evidence satisfactory to the Company of such loss, theft or
destruction.



12.

Waiver of Jury Trial



.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, THE
COMPANY (BY ITS EXECUTION HEREOF) AND HOLDER (BY ITS ACCEPTANCE OF THIS NOTE)
WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR
ACTION ARISING OUT OF OR BASED UPON OR RELATING TO THIS NOTE OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.



13.

Governing Law



.  This Note shall be deemed to be a contract made under the laws of the State
of New York and for all purposes shall be governed by, construed under, and
enforced in accordance with the laws of the State of New York.



14.

Amendment and Waiver



.  Any term of this Note may be amended and the observance of any term of this
Note may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and Holder.



15.

Notices



.  Any notice or other communication in connection with this Note may be made
and is deemed to be given as follows: (i) if in writing and delivered in person
or by courier, on the date when it is delivered; (ii) if by facsimile, when
received at the correct number (proof of which shall be an original facsimile
transmission confirmation slip or equivalent); or (iii) if sent by certified or
registered mail or the equivalent (return receipt requested), on the date such
mail is delivered, unless the date of that delivery is not a Business Day or
that communication is delivered on a Business Day but after the close of
business on such Business Day in which case such communication shall be deemed
given and effective on the first following Business Day.  Any such notice or
communication given pursuant to this Note shall be addressed to the intended
recipient at its address or number (which may be changed by either party at any
time) specified as follows:



 

If to the Company:

Spy Optic Inc.

2070 Las Palmas Drive

Carlsbad, CA 92011

Facsimile No.: (760) 804-8420

Telephone No.: (760) 804-8421

Attention: Chief Executive Officer

 

With a copy to:

Spy Optic Inc.

2070 Las Palmas Drive

Carlsbad, CA 92011

Facsimile No.: (760) 804-8420

Telephone No.: (760) 804-8421

Attention: Chief Financial Officer

 

With an additional copy to:

Disclosure Law Group

600 West Broadway, Suite 700

San Diego, CA 92101

Facsimile No.: (619) 330-2101

Attention: Daniel W. Rumsey, Esq.

 

If to Holder:

Costa Brava Partnership III, L.P.

c/o Roark, Rearden & Hamot, LLC

420 Boylston St, Suite 5-F

Boston, MA 02116

Facsimile No.: (617) 267-6785

Telephone No.: (617) 595-4405

Attention: Seth W. Hamot, President

 

With a copy to:

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199

Facsimile No.: (617) 951-7050

Attention: David A. Fine, Esq.  and Jeffrey R. Katz, Esq.



16.

Severability



.  If at any time any provision of this Note shall be held by any court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force and effect, but the illegality or unenforceability of such
provision shall have no effect upon the legality or enforceability of any other
provision of this Note.



17.

Assignment



.  The provisions of this Note shall be binding upon and inure to the benefit of
each of the Company and Holder and their respective successors and assigns,
provided that the Company shall not have the right to assign its rights and
obligations hereunder or any interest herein.  This Note may be endorsed,
assigned and transferred in whole or in part by Holder to any other Person,
provided, however, that no such endorsement, assignment or transfer be permitted
that is not in compliance with securities law or other applicable law.



18.

Indemnity



.  The Company agrees to indemnify Holder, and its respective directors,
officers, employees and agents (each such Person being called an "Indemnitee")
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of in any way connected with, or as a result of (i) the execution or
delivery of this Note or any agreement or instrument contemplated thereby, the
performance by the parties thereto of their respective obligations thereunder or
the consummation of the transactions contemplated thereby or (ii) any breach by
the Company of its obligations under this Note or any agreement or instrument
contemplated thereby.



19.

Remedies Cumulative; Failure or Indulgence Not a Waiver



.  The remedies provided in this Note shall be cumulative and in addition to all
other remedies available under this Note.  No failure or delay on the part of
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.



20.

Excessive Interest



.  Notwithstanding any other provision herein to the contrary, this Note is
hereby expressly limited so that the interest rate charged hereunder shall at no
time exceed the maximum rate permitted by applicable law.  If, for any
circumstance whatsoever, the interest rate charged exceeds the maximum rate
permitted by applicable law, the interest rate shall be reduced to the maximum
rate permitted, and if Holder shall have received an amount that would cause the
interest rate charged to be in excess of the maximum rate permitted, such amount
that would be excessive interest shall be applied to the reduction of the
principal amount owing hereunder (without charge for prepayment) and not to the
payment of interest, or if such excessive interest exceeds the unpaid balance of
principal, such excess shall be refunded to the Company.



Further, notwithstanding any other provision herein to the contrary, and without
any further action from the parties to this Note, if the fees (except with
respect to Section 16) and interest charged hereunder shall be determined by a
court of competent jurisdiction to be a "financial benefit" for purposes of 8 §
203(c)(v) of the General Corporation Law of the State of Delaware, this Note
shall be deemed amended to eliminate such fees and reduce such interest rate to
0%.  If Holder shall have received any such fees or interest, such amounts shall
be applied to the reduction of the principal amount owing hereunder (without
charge for prepayment), or if such fees and interest paid to Holder exceed the
unpaid balance of principal, such excess shall be refunded to the Company.



21.

Registered Obligation



.  The Company shall establish and maintain a record of ownership (the
"Register") in which it will register by book entry the interest of the initial
Holder and of each subsequent assignee in this Note, and in the right to receive
any payments of principal and interest or any other payments hereunder, and any
assignment of any such interest.  The Company shall make appropriate entries in
the Register to reflect any assignment promptly following receipt of written
notice from the assignor of such assignment.  Notwithstanding anything herein to
the contrary, this Note is intended to be treated as a registered obligation for
federal income tax purposes and the right, title, and interest of Holder and its
assignees in and to payments under this Note shall be transferable only upon
notation of such transfer in the Register.  This Section shall be construed so
that this Note is at all times maintained in "registered form" within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code
and any related regulations (or any successor provisions of the Code or such
regulations).



22.

Entire Agreement



.  This Note contains the entire understanding of the parties with respect to
the subject matter hereof and supersedes all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into this Note.



23.

Waiver of Notice



.  To the extent permitted by law, the Company hereby waives demand, notice,
protest and all other demands and notices in connection with the delivery,
acceptance, performance, default or enforcement of this Note.



24.

Subordination



.  This Note and each of Holder's rights and privileges hereunder is expressly
subject to the terms of that certain Debt Subordination Agreement by and between
BFI Business Finance and Holder dated as of March 19, 2010, as amended or
modified from time to time.



25.

Effect of this Note



.  This Note amends and restates in its entirety the Original Term Note.



[Remainder of Page Intentionally Left Blank]









DLG050813.002-1-

 

 







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Note to be duly
executed by its officers, thereunto duly authorized as of the date first above
written.

 

THE COMPANY:







SPY OPTIC INC.,







By:  /s/ Michael Angel

Name:   Michael Angel

Title:   Chief Financial Officer

 

 

 

HOLDER:







COSTA BRAVA PARTNERSHIP III, L.P.







By:   /s/ Seth Hamot

Name:   Seth Hamot

Title:   Managing Member of the General Partner

 

 















DLG050813.002-2-

 

 





